Habiendo este Tribunal examinado lá moción del apelado para que .se desestime la apelación interpuesta, y la contes-tación del apelante con los documentos acompañados, y ha-biendo considerado además los informes de los abogados de ambas partes en el acto de la vista y consultado las autori-dades por ellos invocados;
Apareciendo que si bien a juicio de esta Corte, el térmi-no de treinta días fijado en sus regias para presentar las transcripciones de autos, es bastante y debe cumplirse estric-tamente, venciendo dicho término en el presente caso el sabado once del actual, y habiéndose presentado la transcrip-*338ción el lunes siguiente actuando el apelante en la creencia de que era válida la prórroga que había solicitado en tiempo .y que le había concedido, aunque sin autoridad legal para ello, la Corte de Distrito;
En tal virtud, visto l'O dispuesto en la regla 58 del Regla-mento vigente de este tribunal y existiendo una buena y justa causa para ello, la corte, en el ejercicio de su discreción, resuelve no haber lugar a desestimar la apelación interpuesta en este caso, la que continuará tramitándose con la mayor actividad hasta dictar la resolución firme que proceda.

Sin lugar la moción.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados MacLeary, Wolf y del Toro.
El Juez Asociado, Sr. Aldrey, no tomó parte en la reso-lución de este caso.